DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
“the though-checkout” should be --the through-checkout--. (claim 1, line 20; and claim 11, line 8).
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 1-20 are directed to determining whether a product code is eligible for through-checkout operation and displaying whether or not through-checkout operation is available, which is considered an abstract idea.  Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include an inventive concept.

Step 1 – Statutory Categories

Step 2A – Prong One - Abstract Idea Analysis
Exemplary claim 11 recites the following abstract concepts, in italics below, which are found to include an “abstract idea”: 
determining whether a product code read by a code reader of a mobile point-of-sale (POS) apparatus in a transaction is eligible for a through-checkout operation on the mobile POS apparatus; 
displaying, on a display of the mobile POS apparatus, a first screen indicating that the though-checkout operation is available upon determining that each product code in the transaction is eligible for through-checkout operations; and 
displaying, on the display of the mobile POS apparatus, a second screen indicating that the through-checkout operation is not available upon determining that at least one product code in the transaction is not eligible for through-checkout operations.
The claim features in italics above as drafted, under its broadest reasonable interpretation, are mental processes and certain methods of organizing human activity performed by generic computer components. That is, other than reciting “a code reader”, “a mobile point-of-sale (POS)”, and “a display” nothing in the claim element precludes the step from practically being performed in the mind or a method of organized human activity. For example, but for the “code reader”, “mobile point-of-sale (POS)”, and “display” language, “determining whether a product code read … in a transaction is eligible for a through-checkout operation on the mobile POS apparatus” in the context of this claim encompasses a mental processes. If the claim limitations, under its broadest reasonable interpretation, covers steps which can be performed in the human mind including an observation, evaluation, judgement of opinion but for the recitation of generic computer components, then it falls within the “mental processes” displaying… a first screen indicating that the though-checkout operation is available upon determining that each product code in the transaction is eligible for through-checkout operations; and displaying… a second screen indicating that the through-checkout operation is not available upon determining that at least one product code in the transaction is not eligible for through-checkout operations” in the context of this claim encompasses a certain methods of organizing human activity. If the claim limitations, under its broadest reasonable interpretation, covers a fundamental economic practice, commercial or legal interaction or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A – Prong Two - Abstract Idea Analysis
This judicial exception is not integrated into a practical application. In particular, the claim only recites three additional element – “code reader”, “mobile point-of-sale (POS)”, and “display”.  The “code reader”, “mobile point-of-sale (POS)”, and “display” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B - Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
 	In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  

	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:
a code reader, 
a mobile point-of-sale (POS),
a display,
a processor, and
a server.
As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. The Berkhiemer memo clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III the memo.  As seen in ¶ 0092 of the Instant Specification, ¶ 0039 of United States Patent Application Publication No. 2018/0068374 A1 to Turlay et al. (“Turlay”) and ¶ 0081 of United States Patent Application et al. (“Glaser”), the elements are viewed to be well-understood, routine and conventional. 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2018/0232796 A1 to Glaser et al. (“Glaser”) in view of United States Patent Application Publication No. 2018/0068374 A1 to Turlay et al. (“Turlay”).


As per claims 1 and 11, the claimed subject matter that is met by Glaser includes:
a checkout system, comprising (Glaser: ¶ 0031 and Fig. 3): 
a mobile point-of-sale (POS) apparatus including (Glaser: ¶¶ 0055 and 0132 and Figs. 13A and 13B): 
a code reader (Glaser: ¶¶ 0048, 0084 and 0086); 
a display (Glaser: Figs. 13A and 13B); 
a wireless communication interface (Glaser: ¶ 0156); and 
a processor configured to control the wireless communication interface to transmit a product code read by the code reader (Glaser: ¶ 0156); and 
a server connectable to the mobile POS apparatus and configured to (Glaser: ¶ 0066): 
determine whether each product code transmitted from the mobile POS apparatus system in a transaction is eligible for a through-checkout operation on the mobile POS apparatus (Glaser: ¶¶ 0073, 0097, 0103 and 0122), 
cause the display of the mobile POS apparatus to display a first screen indicating that the through-checkout operation is available upon determining that each product code in the transaction is eligible for through-checkout operations (Glaser: ¶ 0132 and Fig. 13A), and 
cause the display of the mobile POS apparatus system to display a second screen indicating that the though-checkout operation is not available if each product code in the transaction is not eligible for through-checkout operations (Glaser: ¶ 0132 and Fig. 13B).

The claimed subject matter that is met by Turlay includes:
a code reader (Turlay: ¶¶ 0019-0021)
Glaser teaches a checkout system and method. Turlay teaches a comparable checkout system and method that was improved in the same way as the claimed invention. Turlay offers the embodiment of a code reader (included in the mobile point-of-sale). One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the code reader as part of the mobile POS as disclosed by Turlay to the code readers as taught by Glaser for the predicted result of improved checkout systems and methods. No additional findings are seen to be necessary. 
		
As per claims 2 and 12, the claimed subject matter that is met by Glaser and Turlay includes:
wherein the server is further configured to: cause the display of the mobile POS apparatus to display a third screen for selecting between checkout operations including a through-checkout operation using the mobile POS apparatus and a checkout operation using a fixed POS station (Turlay: ¶¶ 0021 and 0033-0034 and Glaser: ¶ 0040).
The motivation for combining the teachings of Glaser and Turlay are discussed in the rejection of claims 1 and 11, and are incorporated herein.
As per claims 3 and 13, the claimed subject matter that is met by Glaser and Turlay includes:

The motivation for combining the teachings of Glaser and Turlay are discussed in the rejection of claims 1 and 11, and are incorporated herein.
As per claims 4 and 14, the claimed subject matter that is met by Glaser and Turlay includes:
wherein the server is further configured to: store transaction data including the product codes received from the mobile POS apparatus in association with a transaction ID, and the code symbol on the fourth screen encodes the transaction ID (Turlay: ¶¶ 0014, 0020, 0022 and 0033-0034).
The motivation for combining the teachings of Glaser and Turlay are discussed in the rejection of claims 1 and 11, and are incorporated herein.
As per claim 5, the claimed subject matter that is met by Glaser and Turlay includes:
wherein the mobile POS apparatus is a cart-mountable device (Glaser: ¶¶ 0084-0085).
The motivation for combining the teachings of Glaser and Turlay are discussed in the rejection of claim 1, and are incorporated herein.
As per claims 6 and 16, the claimed subject matter that is met by Glaser and Turlay includes:

The motivation for combining the teachings of Glaser and Turlay are discussed in the rejection of claims 1 and 11, and are incorporated herein.
As per claims 7 and 18, the claimed subject matter that is met by Glaser and Turlay includes:
wherein each product code is associated in a data record with one or more flag values indicating whether the product associated with the product code is eligible for through-checkout operations, and the server determines whether each product code received from the mobile POS apparatus is eligible for through-checkout operations based on the one or more flag values (Glaser: ¶¶ 0073, 0094, 0097 and 0103).
The motivation for combining the teachings of Glaser and Turlay are discussed in the rejection of claims 1 and 11, and are incorporated herein.
As per claim 8, the claimed subject matter that is met by Glaser and Turlay includes:
wherein a flag value in the data records indicates whether a product is associated with a promotional event (Turlay: ¶ 0028).
The motivation for combining the teachings of Glaser and Turlay are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 9, the claimed subject matter that is met by Glaser and Turlay includes:
wherein a flag value in the data records indicates whether a product requires a customer age verification (Glaser: ¶ 0073 and Turlay: ¶ 0014).

As per claims 10 and 19, the claimed subject matter that is met by Glaser and Turlay includes:
wherein the first screen includes a product list of products in the transaction and an icon indicating the through-checkout operation is available, and the second screen includes the product list without the icon (Glaser: ¶ 0132 and Fig. 13A and 13B).
The motivation for combining the teachings of Glaser and Turlay are discussed in the rejection of claims 1 and 11, and are incorporated herein.
As per claim 15, the claimed subject matter that is met by Glaser and Turlay includes:
transmitting the transaction data to the fixed POS station after a user operation on the second screen to instruct transmission of the transaction data or the selection of the checkout operation using the fixed POS station on the third screen (Turlay: ¶¶ 0021 and 0033-0034).
The motivation for combining the teachings of Glaser and Turlay are discussed in the rejection of claim 11, and are incorporated herein.
As per claim 17, the claimed subject matter that is met by Glaser and Turlay includes:
wherein mobile POS apparatus is a hand-held information processing apparatus (Glaser: ¶ 0132 and Fig. 13A and 13B).
The motivation for combining the teachings of Glaser and Turlay are discussed in the rejection of claim 11, and are incorporated herein.
As per claim 20, the claimed subject matter that is met by Glaser and Turlay includes:
wherein the second screen is displayed if any product in the transaction is not eligible for through-checkout operations (Glaser: ¶ 0132 and Fig. 13A and 13B).
The motivation for combining the teachings of Glaser and Turlay are discussed in the rejection of claim 11, and are incorporated herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/A. Hunter Wilder/Primary Examiner, Art Unit 3627